DETAILED ACTION
	This office action is in response to the communication filed on July 15, 2020. Claims 1-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-22 and 24 are objected to because of the following informalities:
In claims 2-11, the phrase “A computer implemented system” should be “The computer implemented system”.
In claims 13-22, the phrase “A computer implemented method” should be “The computer implemented method”.
In line 1 of claims 1, 12, and 24, the phrase “enabling the discovery” should be “enabling discovery”.
In claim 1 line 9, the phrase “enabling the coordinate system” should be “enabling a coordinate system”.
In claim 1 line 21, the phrase “the first date or date range” should be “the date or date range”.
In line 2 of claims 3 and 14, the phrase “displays the contact details” should be “displays contact details”.

In line 2 of claims 10 and 21, the phrase “includes the contact details of one or members within the network” should be “includes contact details of one or more members within the network”.
In claim 12 line 2, the phrase “the first user” should be “a first user”.
In claim 12 line 7, the phrase “the user” should be “the first user”.
In claim 12 line 2, the phrase “the one or more second users” should be “one or more second users”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed subject is rejected under 35 USC 101 for being "software per se".
The claimed invention of claim 1 is addressed to “A computer implemented system” including “a user interface” and “a mapping application”, which can be interpreted as referring to lines of programming rather than referring to a physical 
The claimed invention of claim 23 is addressed to “A computer implemented system” including “a user interface”, “a coordinate system”, and “a mapping application”, which can be interpreted as referring to lines of programming rather than referring to a physical object. The system can be interpreted as software, not hardware. Accordingly, the claim becomes nothing more than a set of software instructions which are "software per se".
The claimed invention of claim 24 is addressed to “A computer implemented system” including “a user interface” and “a mapping application”, which can be interpreted as referring to lines of programming rather than referring to a physical object. The system can be interpreted as software, not hardware. Accordingly, the claim becomes nothing more than a set of software instructions which are "software per se".
“Software per se” is non-statutory under 35 USC 101 because it is merely a set of instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in  State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596  (Fed. Cir. 1998)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 10, 12, 18, 20, 21, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achlioptas (US Pub 2011/0167125).

With respect to claim 1, Achlioptas discloses a computer implemented system enabling the discovery of personal contact details relating to a first user associated with a person or event of interest, the system including:
a user interface (Achlioptas: Paragraphs 19, 30, and 96 – user interface used by first and second users; Figures 7A and 7B);
a geographical image (Achlioptas: Paragraphs 17, 43, 68, and 95 – spacetime object referring to spacetime event includes geographical information such as image or photo; Paragraph 117 and Figures 7A and 7B – a map service providing a customized visual map to a user to specify and display spacetime objects); and
a mapping application (Achlioptas: Paragraphs 67, 117, and 132 – mapping application; Figures 7A and 7B);
wherein the user interface enables the first user (Achlioptas: Paragraphs 19, 30, and 96 – user interface used by first and second users; Figures 7A and 7B) to:
enter their personal contact details to the geographical image for discovery by one or more second users (Achlioptas: Paragraphs 97-103 – second user performs a query by specifying an area, a date and a time interval using the mapping application to retrieve information from spacetime objects that satisfy the query, retrieved spacetime object includes photo, location, and annotations for the event, display marker for each retrieved spacetime object; Figures 6A, 6B, 7A, and 7B);
navigate the coordinate system by the use of the mapping application to identify a person or an event of interest, the first user able to identify the person or event of interest without requiring, prior to navigating the coordinate system, the name of the person or event (Achlioptas: Paragraphs 67, 92, 95, and 96 – first user specifies spacetime object including spacetime event by specifying geographic location, time interval, and annotation information via an interface providing a mapping application with a customized map enabling the user to navigate to and select a location and specify a date and a time interval; Paragraph 98 and 119 – user can identify and select an event of interest by selecting a location on a map and/or specifying date and time to search and identify person or event of interest, the events in the selected area and/or specified date/time range are provided as results, so no name information needs to be provided; Figures 6A, 6B, 7A, and 7B); and
enter, amend and/or delete information in a database, relating to the identified person or event including a date or date range associated with the information (Achlioptas: Paragraphs 67, 92, 95, and 96 – first user specifies spacetime object including spacetime event by specifying geographic location, time interval, and annotation information representing a time and place where the first user is, was, or will be via an interface providing a mapping application with a customized map enabling the user to navigate to and select a location and specify a date and a time interval; Paragraphs 97-103 – second user performs a query by specifying an area, a date and a time interval using the mapping application to retrieve information from spacetime objects that satisfy the query, retrieved spacetime object includes photo, location, and annotations for the event, display marker for each retrieved spacetime object; Figures 6A, 6B, 7A, and 7B); and
wherein the user interface enables the one or more second users (Achlioptas: Paragraphs 19, 30, and 96 – user interface used by first and second users; Figures 7A and 7B) to:
enter a second date or date range of interest into a search field and navigate the geographical image using the mapping application according to the second date or date range (Achlioptas: Paragraphs 97-103 – second user performs a query by specifying an area, a date and a time interval using the mapping application to retrieve information from spacetime objects that satisfy the query, retrieved spacetime object includes photo, location, and annotations for the event, display marker for each retrieved spacetime object; Figures 6A, 6B, 7A, and 7B); and
thereby discover the entered personal details pertaining to the first user when the second date or date range matches the first date or date range (Achlioptas: Paragraphs 67, 92, 95, and 96 – first user specifies spacetime object including spacetime event by specifying geographic location, time interval, and annotation information representing a time and place where the first user is, was, or will be via an interface providing a mapping application with a customized map enabling the user to navigate to and select a location and specify a date and a time interval; Paragraphs 97-103 – second user performs a query by specifying an area, a date and a time interval using the mapping application to retrieve information from spacetime objects that satisfy the query, retrieved spacetime object includes photo, location, and annotations for the event, display marker for each retrieved spacetime object; Figures 6A, 6B, 7A, and 7B).

With respect to claim 7, Achlioptas discloses the computer implemented system according to claim 1, wherein the personal contact details of the first user includes any one or more of a name, telephone number, email address, postal address, LinkedIn profile or Facebook page (Achlioptas: Paragraphs 43, 126, 127, and 135 – spacetime objects refer to events that can be annotated with information such as name, image, textual note, photo, email, Facebook information, phone number, address etc.).

With respect to claim 9, Achlioptas discloses the computer implemented system according to claim 1, wherein the information relating to the identified person or event includes a network of associations associated with the identified person or event (Achlioptas: Paragraphs 124 and 126 – user specifying an posting an event object including event and annotation information to a social networking application; Paragraph 131 – social networking service enables communities of people to share information about interests and activities, enable users to include information about themselves in user profile including personal photos and contact information, which is information related to a posted event including a network of associations associated with a person or event).

With respect to claim 10, Achlioptas discloses the computer implemented system according to claim 9, wherein the network of associations includes the contact details of one or members within the network (Achlioptas: Paragraphs 124 and 126 – user specifying an posting an event object including event and annotation information to a social networking application; Paragraph 131 – social networking service enables communities of people to share information about interests and activities, enable users to include information about themselves in user profile including personal photos and contact information, which is a network of associations including contact details of one or more members within the network).

With respect to claim 12, Achlioptas discloses a computer-implemented method for enabling the discovery of personal contact details relating to a first person associated with a person or event of interest, the method including:
the first user (Achlioptas: Paragraphs 19, 30, and 96 – user interface used by first and second users; Figures 7A and 7B):
accessing, by a user interface configured to display a geographical image, a computer-implemented system (Achlioptas: Paragraphs 19, 30, and 96 – user interface used by first and second users; Paragraphs 17, 43, 68, and 95 – spacetime object referring to spacetime event includes geographical information such as image or photo; Paragraphs 67, 117, and 132 – mapping application; Figures 7A and 7B – a map service providing a customized visual map to a user to specify and display spacetime objects);
navigating the coordinate system, by the use of a mapping application, to identify a person or an event of interest, the user able to identify the person or event of interest without requiring, prior to navigating the coordinate system, the name of the person or event (Achlioptas: Paragraphs 67, 92, 95, and 96 – first user specifies spacetime object including spacetime event by specifying geographic location, time interval, and annotation information via an interface providing a mapping application with a customized map enabling the user to navigate to and select a location and specify a date and a time interval; Paragraph 98 and 119 – user can identify and select an event of interest by selecting a location on a map and/or specifying date and time to search and identify person or event of interest, the events in the selected area and/or specified date/time range are provided as results, so no name information needs to be provided; Figures 6A, 6B, 7A, and 7B); and
entering, amending and/or deleting information relating to the identified person or event in a database using the mapping application associated with the coordinate system (Achlioptas: Paragraphs 67, 92, 95, and 96 – first user specifies spacetime object including spacetime event by specifying geographic location, time interval, and annotation information representing a time and place where the first user is, was, or will be via an interface providing a mapping application with a customized map enabling the user to navigate to and select a location and specify a date and a time interval; Paragraphs 97-103 – second user performs a query by specifying an area, a date and a time interval using the mapping application to retrieve information from spacetime objects that satisfy the query, retrieved spacetime object includes photo, location, and annotations for the event, display marker for each retrieved spacetime object; Figures 6A, 6B, 7A, and 7B); and
the one or more second users (Achlioptas: Paragraphs 19, 30, and 96 – user interface used by first and second users; Figures 7A and 7B):
entering a second date or date range of interest into a search field and navigating the geographical image using the mapping application according to the second date or date range (Achlioptas: Paragraphs 67, 92, 95, and 96 – first user specifies spacetime object including spacetime event by specifying geographic location, time interval, and annotation information representing a time and place where the first user is, was, or will be via an interface providing a mapping application with a customized map enabling the user to navigate to and select a location and specify a date and a time interval; Paragraphs 97-103 – second user performs a query by specifying an area, a date and a time interval using the mapping application to retrieve information from spacetime objects that satisfy the query, retrieved spacetime object includes photo, location, and annotations for the event, display marker for each retrieved spacetime object; Figures 6A, 6B, 7A, and 7B); and
thereby discovering the entered personal details pertaining to the first user when the second date or date range matches the first date or date range (Achlioptas: Paragraphs 67, 92, 95, and 96 – first user specifies spacetime object including spacetime event by specifying geographic location, time interval, and annotation information representing a time and place where the first user is, was, or will be via an interface providing a mapping application with a customized map enabling the user to navigate to and select a location and specify a date and a time interval; Paragraphs 97-103 – second user performs a query by specifying an area, a date and a time interval using the mapping application to retrieve information from spacetime objects that satisfy the query, retrieved spacetime object includes photo, location, and annotations for the event, display marker for each retrieved spacetime object; Figures 6A, 6B, 7A, and 7B).

With respect to claim 18, Achlioptas discloses the computer implemented method according to claim 12, wherein the personal contact details of the first user includes any one or more of a name, telephone number, email address, postal address, LinkedIn profile or Facebook page (Achlioptas: Paragraphs 43, 126, 127, and 135 – spacetime objects refer to events that can be annotated with information such as name, image, textual note, photo, email, Facebook information, phone number, address etc.).

With respect to claim 20, Achlioptas discloses the computer implemented system according to claim 12, wherein the information relating to the identified person or event includes a network of associations associated with the identified person or event (Achlioptas: Paragraphs 124 and 126 – user specifying an posting an event object including event and annotation information to a social networking application; Paragraph 131 – social networking service enables communities of people to share information about interests and activities, enable users to include information about themselves in user profile including personal photos and contact information, which is information related to a posted event including a network of associations associated with a person or event).

With respect to claim 21, Achlioptas discloses the computer implemented system according to claim 20, wherein the network of associations includes the contact details of one or members within the network (Achlioptas: Paragraphs 124 and 126 – user specifying an posting an event object including event and annotation information to a social networking application; Paragraph 131 – social networking service enables communities of people to share information about interests and activities, enable users to include information about themselves in user profile including personal photos and contact information, which is a network of associations including contact details of one or more members within the network).

With respect to claim 23, Achlioptas discloses a computer implemented system enabling information relating to persons or events of interest to be entered, amended and/or deleted by one or more users, the system including:
a user interface (Achlioptas: Paragraphs 19, 30, and 96 – user interface used by first and second users; Figures 7A and 7B);
a coordinate system (Achlioptas: Paragraphs 17, 43, 68, and 95 – spacetime object referring to spacetime event includes geographical information such as image or photo; Paragraphs 21, 40, and 41 – providing coordinates for objects, spacetime used as a coordinate system using GPS coordinates; Paragraph 117 and Figures 7A and 7B – a map service providing a customized visual map to a user to specify and display spacetime objects); and
a mapping application (Achlioptas: Paragraphs 67, 117, and 132 – mapping application; Figures 7A and 7B);
wherein the user interface enables a user of the one or more users  (Achlioptas: Paragraphs 19, 30, and 96 – user interface used by first and second users; Figures 7A and 7B) to:
navigate the coordinate system by the use of the mapping application to identify a person or an event of interest, the user able to identify the person or event of interest without requiring, prior to navigating the coordinate system, the name of the person or event (Achlioptas: Paragraphs 67, 92, 95, and 96 – first user specifies spacetime object including spacetime event by specifying geographic location, time interval, and annotation information via an interface providing a mapping application with a customized map enabling the user to navigate to and select a location and specify a date and a time interval; Paragraph 98 and 119 – user can identify and select an event of interest by selecting a location on a map and/or specifying date and time to search and identify person or event of interest, the events in the selected area and/or specified date/time range are provided as results, so no name information needs to be provided; Figures 6A, 6B, 7A, and 7B); and
enter, amend and/or delete information in a database, relating to the identified person or event (Achlioptas: Paragraphs 67, 92, 95, and 96 – first user specifies spacetime object including spacetime event by specifying geographic location, time interval, and annotation information representing a time and place where the first user is, was, or will be via an interface providing a mapping application with a customized map enabling the user to navigate to and select a location and specify a date and a time interval; Paragraphs 97-103 – second user performs a query by specifying an area, a date and a time interval using the mapping application to retrieve information from spacetime objects that satisfy the query, retrieved spacetime object includes photo, location, and annotations for the event, display marker for each retrieved spacetime object; Figures 6A, 6B, 7A, and 7B).

With respect to claim 24, Achlioptas discloses a computer implemented system enabling the discovery of personal contact information pertaining to a first user, the system including:
a user interface for use by first and second users (Achlioptas: Paragraphs 19, 30, and 96 – user interface used by first and second users; Figures 7A and 7B);
a geographical image (Achlioptas: Paragraphs 17, 43, 68, and 95 – spacetime object referring to spacetime event includes geographical information such as image or photo; Paragraph 117 and Figures 7A and 7B – a map service providing a customized visual map to a user to specify and display spacetime objects);
a mapping application (Achlioptas: Paragraphs 67, 117, and 132 – mapping application; Figures 7A and 7B);
wherein the user interface enables a first user to anchor their personal contact information and a first date or date range to the geographical image for discovery by one or more second users (Achlioptas: Paragraphs 43, 126, 127, and 135 – spacetime objects refer to events that can be annotated with information such as name, image, textual note, photo, email, Facebook information, phone number, address etc.; Paragraphs 67, 92, 95, and 96 – first user specifies spacetime object including spacetime event by specifying geographic location, time interval, and annotation, providing a mapping application with a customized map image, enabling the user to navigate to and select a location and specify a date and a time interval; Paragraphs 97-103 – second user performs a query by specifying an area, a date and a time interval using the mapping application to retrieve information from spacetime objects that satisfy the query, display marker for each retrieved spacetime object, which is anchored information; Paragraph 123 – add marker in a map annotating event and/or search events; Figures 7A, and 7B); and
wherein the user interface enables the one or more second users to enter a second date or date range of interest into a search field to search the geographical image using the mapping application thereby discovering anchored personal contact information pertaining to the first user when the second date or date range matches the first date or date range (Achlioptas: Paragraphs 19 and 20 – second user initiates a query for spacetime objects in database whose corresponding events are proximate to the desired spacetime event; Paragraphs 97-103 – second user performs a query by specifying an area, a date and a time interval using the mapping application to retrieve information from spacetime objects that satisfy the query, retrieved spacetime object includes photo, location, and annotations for the event, display marker for each retrieved spacetime object; Figures 6A, 6B, 7A, and 7B).

Claims 2, 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achlioptas (US Pub 2011/0167125) in view of Arrasvuori (US Pub 2011/0249024).

With respect to claim 2, Achlioptas discloses the computer implemented system according to claim 1, Achlioptas discloses users mapping events in time and space and annotating them by adding various related information (Achlioptas: Paragraphs 13, 17, 124, and 131), however,  Achlioptas does not explicitly disclose:
wherein the information relating to the identified person includes a genealogical chart.
The Arrasvuori reference discloses wherein an information relating to an identified person includes a genealogical chart (Arrasvuori: Paragraphs 75, 92, and 102 – users mapping information, displaying contacts, providing contacts for genealogy/family tree creation and chart generation, generate or update family tree for genealogical linkages, which is a genealogical chart).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Achlioptas and Arrasvuori, to have combined Achlioptas and Arrasvuori. The motivation to combine Achlioptas and Arrasvuori would be to perform collaborative tasks more efficiently by establishing a genealogical linkage (Arrasvuori: Paragraphs 4 and 102).

With respect to claim 3, Achlioptas discloses the computer implemented system according to claim 2, wherein the genealogical chart displays the contact details of one or more members within the genealogical chart (Arrasvuori: Paragraphs 75, 92, and 102 – users mapping information, displaying contacts, providing contacts for genealogy/family tree creation and chart generation, generate or update family tree for genealogical linkages, which is a genealogical chart).

With respect to claim 13, Achlioptas discloses the computer implemented method according to claim 12, Achlioptas discloses users mapping events in time and space and annotating them by adding various related information (Achlioptas: Paragraphs 13, 17, 124, and 131), however,  Achlioptas does not explicitly disclose:
wherein the information relating to the identified person includes a genealogical chart.
The Arrasvuori reference discloses wherein an information relating to an identified person includes a genealogical chart (Arrasvuori: Paragraphs 75, 92, and 102 – users mapping information, displaying contacts, providing contacts for genealogy/family tree creation and chart generation, generate or update family tree for genealogical linkages, which is a genealogical chart).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Achlioptas and Arrasvuori, to have combined Achlioptas and Arrasvuori. The motivation to combine Achlioptas and Arrasvuori would be to perform collaborative tasks more efficiently by establishing a genealogical linkage (Arrasvuori: Paragraphs 4 and 102).

With respect to claim 14, Achlioptas discloses the computer implemented method according to claim 13, wherein the genealogical chart displays the contact details of one or more members within the genealogical chart (Arrasvuori: Paragraphs 75, 92, and 102 – users mapping information, displaying contacts, providing contacts for genealogy/family tree creation and chart generation, generate or update family tree for genealogical linkages, which is a genealogical chart).

Claims 4-6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achlioptas (US Pub 2011/0167125) in view of Wood (US Pub 2014/0100874).

With respect to claim 4, Achlioptas discloses computer implemented system according to claim 1, Achlioptas discloses users mapping events in time and space and annotating them by adding various related information (Achlioptas: Paragraphs 13, 17, 124, and 131), however, Achlioptas does not explicitly disclose:
wherein the information relating to the identified person includes a medical history.
The Wood reference discloses wherein an information relating to an identified person includes a medical history (Wood: Paragraph 23 – a user mapping linked family health history in a family tree, associated with medical record, personal profiles, cause of death etc.; Paragraphs 29 and 51 – genealogical data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Achlioptas and Wood, to have combined Achlioptas and Wood. The motivation to combine Achlioptas and Wood would be to determine relevant health information of relatives by mapping a linked family history displaying multiple generations of ancestors and descendants (Wood: Paragraphs 5 and 23).

With respect to claim 5, Achlioptas in view of Wood discloses the computer implemented system according to claim 4 wherein the medical history is a family medical history (Wood: Paragraph 23 – a user mapping linked family health history in a family tree, associated with medical record, personal profiles, cause of death etc.; Paragraphs 29 and 51 – genealogical data).

With respect to claim 6, Achlioptas discloses the computer implemented system according to claim 1, Achlioptas discloses users mapping events in time and space and annotating them by adding various related information (Achlioptas: Paragraphs 13, 17, 124, and 131), however, Achlioptas does not explicitly disclose:
wherein the information relating to the identified person includes a cause of death.
The Wood reference discloses wherein an information relating to an identified person includes a cause of death (Wood: Paragraph 23 – a user mapping linked family health history in a family tree, associated with medical record, personal profiles, cause of death etc.; Paragraphs 29 and 51 – genealogical data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Achlioptas and Wood, to have combined Achlioptas and Wood. The motivation to combine Achlioptas and Wood would be to determine relevant health information of relatives by mapping a linked family history displaying multiple generations of ancestors and descendants (Wood: Paragraphs 5 and 23).

With respect to claim 15, Achlioptas discloses the computer implemented method according to claim 12, Achlioptas discloses users mapping events in time and space and annotating them by adding various related information (Achlioptas: Paragraphs 13, 17, 124, and 131), however, Achlioptas does not explicitly disclose:
wherein the information relating to the identified person includes a medical history.
The Wood reference discloses wherein an information relating to an identified person includes a medical history (Wood: Paragraph 23 – a user mapping linked family health history in a family tree, associated with medical record, personal profiles, cause of death etc.; Paragraphs 29 and 51 – genealogical data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Achlioptas and Wood, to have combined Achlioptas and Wood. The motivation to combine Achlioptas and Wood would be to determine relevant health information of relatives by mapping a linked family history displaying multiple generations of ancestors and descendants (Wood: Paragraphs 5 and 23).

With respect to claim 16, Achlioptas in view of Wood discloses the computer implemented method according to claim 15 wherein the medical history is a family medical history (Wood: Paragraph 23 – a user mapping linked family health history in a family tree, associated with medical record, personal profiles, cause of death etc.; Paragraphs 29 and 51 – genealogical data).

With respect to claim 17, Achlioptas discloses the computer implemented method according to claim 12, Achlioptas discloses users mapping events in time and space and annotating them by adding various related information (Achlioptas: Paragraphs 13, 17, 124, and 131), however, Achlioptas does not explicitly disclose:
wherein the information relating to the identified person includes a cause of death.
The Wood reference discloses wherein an information relating to an identified person includes a cause of death (Wood: Paragraph 23 – a user mapping linked family health history in a family tree, associated with medical record, personal profiles, cause of death etc.; Paragraphs 29 and 51 – genealogical data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Achlioptas and Wood, to have combined Achlioptas and Wood. The motivation to combine Achlioptas and Wood would be to determine relevant health information of relatives by mapping a linked family history displaying multiple generations of ancestors and descendants (Wood: Paragraphs 5 and 23).

Claims 8, 11, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achlioptas (US Pub 2011/0167125) in view of Pilskalns (US Pub 2014/0089776).

With respect to claim 8, Achlioptas discloses the computer implemented system according to claim 1, Achlioptas discloses creating and manipulating spacetime objects defining events and annotating and adding related information to the events by a user (Achlioptas: Paragraph 13), however, Achlioptas does not explicitly disclose:
wherein the one or more second users are also able to enter, amend and/or delete information relating to the identified person or event in respect of which information has been entered by the first user.
The Pilskalns reference discloses wherein one or more second users are also able to enter, amend and/or delete information relating to an identified person or event in respect of which information has been entered by a first user (Pilskalns: Paragraphs 44 and 223 – user accessing map and performing various actions, allowing a user to modify a map created by another user, a plurality of users can annotate a community map reflecting collaborative input of many users).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Achlioptas and Wood, to have combined Achlioptas and Wood. The motivation to combine Achlioptas and Wood would be to provide a collaborative map that can be shared by plural users by making the map accessible to a defined group of users (Wood: Paragraphs 44 and 223).

With respect to claim 11, Achlioptas discloses the computer implemented system according to claim 9, Achlioptas discloses a network of associations such as a social network account/profile included in an event post specified on a map service (Achlioptas: Paragraphs 67 and 126), however, Achlioptas does not explicitly disclose:
wherein the network of associations includes a genealogical chart.
The Pilskalns reference discloses wherein a network of associations includes a genealogical chart (Pilskalns: Paragraph 44 – establish a social network centered around the use of a map of common interests to members of a network, establish a community map, any of the users can annotate the map with photos, text, links etc.; Paragraph 229 and 230 – creating custom annotated maps, genealogical related maps tracing family members, linked with information of family members, which is a network of associations including a genealogical chart).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Achlioptas and Pilskalns, to have combined Achlioptas and Pilskalns. The motivation to combine Achlioptas and Pilskalns would be to trace migration of family members over time by creating a genealogical related map (Pilskalns: Paragraph 230).

With respect to claim 19, Achlioptas discloses the computer implemented method according to claim 12, Achlioptas discloses creating and manipulating spacetime objects defining events and annotating and adding related information to the events by a user (Achlioptas: Paragraph 13), however, Achlioptas does not explicitly disclose:
wherein the one or more second users are also able to enter, amend and/or delete information relating to the identified person or event in respect of which information has been entered by the first user.
	The Pilskalns reference discloses wherein one or more second users are also able to enter, amend and/or delete information relating to an identified person or event in respect of which information has been entered by a first user (Pilskalns: Paragraphs 44 and 223 – user accessing map and performing various actions, allowing a user to modify a map created by another user, a plurality of users can annotate a community map reflecting collaborative input of many users).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Achlioptas and Wood, to have combined Achlioptas and Wood. The motivation to combine Achlioptas and Wood would be to provide a collaborative map that can be shared by plural users by making the map accessible to a defined group of users (Wood: Paragraphs 44 and 223).

With respect to claim 22, Achlioptas discloses the computer implemented system according to claim 21, Achlioptas discloses a network of associations such as a social network account/profile included in an event post specified on a map service (Achlioptas: Paragraphs 67 and 126), however, Achlioptas does not explicitly disclose:
wherein the network of associations includes a genealogical chart.
The Pilskalns reference discloses wherein a network of associations includes a genealogical chart (Pilskalns: Paragraph 44 – establish a social network centered around the use of a map of common interests to members of a network, establish a community map, any of the users can annotate the map with photos, text, links etc.; Paragraph 229 and 230 – creating custom annotated maps, genealogical related maps tracing family members, linked with information of family members, which is a network of associations including a genealogical chart).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Achlioptas and Pilskalns, to have combined Achlioptas and Pilskalns. The motivation to combine Achlioptas and Pilskalns would be to trace migration of family members over time by creating a genealogical related map (Pilskalns: Paragraph 230).


















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
March 24, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164